EXHIBIT 10.1

 

INTELLECTUAL PROPERTY LICENSE AGREEMENT

 

This Intellectual Property License Agreement (this “Agreement”) dated as of July
27, 2017 (the “Effective Date”) by and between Signal Bay, Inc, (also referenced
as “EVIO Labs”), a Colorado corporation with principal offices located at 62930
O.B. Riley Rd #300, Bend, OR 97703 (the “Licensor”) and Kaycha Holdings LLC, a
Florida limited liability company, with principal offices located at 3350 SW
148th Ave., Suite 110, Miramar, FL 33027 (the “Licensee”). The Licensee and
Licensor are sometimes referred to individually herein as a “Party” and
collectively as the “Parties”.

 

RECITALS

 

WHEREAS, the Licensee is engaged in the business of analytical testing of
cannabis and hemp services pursuant to Florida’s marijuana laws (including all
regulations promulgated thereunder by the State of Florida Department of Health
and any other applicable local or state laws (collectively, the “Applicable
Laws”);

 

WHEREAS, Licensor owns and holds certain intellectual property and technology
related to the testing of cannabis as more particularly described in Exhibit A
(as the same may be updated from time to time by written notice from Licensor to
Licensee) (the “Technology”), including procedures for using instruments to
determine the chemical composition and active ingredients of cannabis and
cannabis products including plant matter, extractions, concentrates, and infused
products (collectively “Cannabis Products”) for the purpose of providing
quantitative and qualitative evaluations of Cannabis Products to regulatory
agencies, cannabis businesses, and patients.

 

WHEREAS, the Licensee wishes to utilize the Technology to analyze and test
Cannabis Products within the State of Florida (the “Territory”)), and Licensor
desires for the Licensee to so utilize the Technology, on and subject to the
terms and conditions set forth herein.

 

WHEREAS, the Parties previously entered into a “Letter of Intent” dated July 15,
2017 which contemplated that the parties would enter into this definitive
agreement and that this Agreement would supersede and replace the Letter of
Intent.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions hereinafter set forth, and for other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:

 



  1

   



 

AGREEMENT

 

1. License of Technology. Subject to the terms and conditions of this Agreement,
Licensor hereby grants to the Licensee a non-exclusive, non-transferable,
non-sublicenseable license, to use the Technology only to perform testing of
Cannabis Products and products related to cannabis such as soil, water, and
other vegetation at the Licensee’s site, and exclusively within the Territory
(the “Licensed Services”). Without limitation of the generality of the
foregoing, both Parties agree and understand that Licensee shall have the
exclusive rights to the Technology in the Territory with respect to the Licensed
Services, provided that the exclusivity will not preclude Licensor from using or
licensing (and that Licensor retains the right to use and license) the
Technology in connection with the manufacture, marketing, sale, distribution and
other exploitation of products, including testing products, both inside and
outside the Territory.

 

 

The Technology shall expressly include: (a) all patents obtained, or patent
applications and/or provisional patent applications submitted, by Licensor
relating to the Technology or Licensed Products or Services (the “Licensed
Patents”); and, (b) all know-how relating to the Technology and the Licensed
Services, including the use, and application of procedures that is owned or
controlled by Licensor as of the Effective Date or thereafter acquired,
discovered, developed, identified, made, conceived or reduced to practice by or
on behalf of Licensor, whether or not patented or patentable and whether or not
maintained as trade secret (the “Licensed Know-How”). In the event that Licensor
subsequently releases other services based on the Technology, Licensor will
notify Licensee and provide Licensee with the right of first refusal to include
such other services as Licensed Services hereunder on terms specified by
Licensor, provided that such terms shall be no less favorable to Licensee than
the terms offered to other licensees of Licensor (excluding affiliate licensees)
in other states, which right of first refusal shall expire after a period of
thirty (30) calendar days if not exercised by Licensee. The Technology may not
be used by Licensee for any purpose other than the Licensed Services without the
prior written consent of Licensor. The license granted by this Section 1 (a) may
not be transferred or sublicensed by Licensee without Licensor’s consent; (b)
does not create any rights of ownership on the part of Licensee (all rights of
ownership being retained by Licensor); and, (c) except as specifically provided
herein, covers only the Technology in existence on the date hereof and does not
extend to any future improvements or developments of the Technology by Licensor
subsequent to the date hereof. Licensee must obtain Licensor’s consent before
making any improvements to the Technology. In the event that Licensee creates an
improvement to the Technology (each instance, an “Improvement”), Licensee shall
be deemed to have immediately assigned such Improvement to Licensor and such
Improvement shall become part of the Technology licensed by Licensor under this
Agreement. Licensee shall execute and deliver any requested additional written
assignment of the Improvement in order for Licensor to document Licensor’s
ownership of the Improvement.

 



  2

   



 

2. License of Trademarks.

 



 

a. Licensee must use the Licensed Mark as (a) its trade name for the testing
laboratories located at Licensee’s authorized sites, and (b) its primary service
mark for the cannabis testing services that Licensee provides using the
Technology.

 

 

 

 

b. Subject to the terms and conditions of this Agreement, Licensor hereby grants
to the Licensee a non-exclusive, non-transferable, non-sublicenseable right and
license to use the trademarks, service marks, trade names, trade dress, symbols
and logos set forth on Exhibit B, and all applications and registrations
thereof, including the goodwill associated therewith (as such Exhibit B may be
updated from time to time by written notice by Licensor to Licensee, each
individually a “Licensed Mark,” and collectively, the “Licensed Marks”) solely
in connection with the sale and distribution of the Licensed Services during the
Term. In the event that Licensee wishes to use the Licensed Marks in connection
with the sale of other products or services provided by Licensee and Licensor
approves such use in its sole discretion, such approved products or services
shall be added as “Licensed Services” under this Agreement and Licensee shall be
obligated to pay license fees in accordance with Section 9 hereof with respect
to its sales of such additional Licensed Services. The license granted by this
Section 2 may not be transferred or sublicensed by Licensee without Licensor’s
consent, and does not create any rights of ownership on the part of Licensee
(all rights of ownership being retained by Licensor). Any use of the Licensed
Trademarks by Licensee shall inure to the benefit of Licensor. The Technology
and the Licensed Marks are sometimes referred to herein collectively as the
“Licensor IP”.

 

 

 



3. Rights and Obligations Related to Technology and Licensed Marks.

 

 





 

a. Retained Rights. All rights not expressly granted by a Party under this
Agreement are reserved by such Party. For the avoidance of doubt, nothing in
this Agreement or in the conduct of the Parties shall be interpreted as
preventing Licensor from granting to any other person a license for use of the
Technology or Licensed Marks or from using the Technology or Licensed Marks in
any other manner or geographic location whatsoever. Except as expressly provided
in this Section 3 or elsewhere in this Agreement, neither Party will be deemed
by this Agreement to have been granted any license or other rights to the other
Party's products, information or other intellectual property rights, either
expressly or by implication, estoppel or otherwise.

 

 

 

 

b. As between the Parties, Licensor is and will be the sole and exclusive owner
of all right, title and interest in and to the Licensor IP, including all
intellectual property rights related thereto. Subject only to the specific
licenses granted herein for the applicable License Terms, Licensor expressly
reserves all rights with respect to the Licensor IP. All use of the Licensed
Mark by Licensee, and all goodwill associated with such use, will inure to the
sole benefit of Licensor. Except as expressly set forth herein, Licensee will
not acquire or claim any right, title or interest in or to the Licensor IP,
whether by implication, operation of law or otherwise.



 



  3

   



 



 

c. Nothing in this Agreement permits Licensee to develop or create any
Improvements. If, however, any such Improvements are created, whether or not
authorized, Licensee agrees that Licensor will own such Improvements.
Accordingly, Licensee hereby assigns and agrees to assign to Licensor all right,
title and interest worldwide in and to any Improvements, including all
intellectual property rights relating thereto, effective immediately upon the
inception, conception, creation or development thereof. Licensee will cooperate
with Licensor or its designee(s) in applying for, obtaining, perfecting,
evidencing, sustaining and enforcing Licensor’s intellectual property rights.
Upon completion of any Improvement or at any time as requested by Licensor,
Licensee will deliver to Licensor such Improvement (and any work in process
related thereto) in such format as Licensor may request. As Licensor is
beneficiary and owner of Licensor IP, costs to be borne by the authorized
improvements shall be the obligation of Licensor.

 

 

 





4. Registration and Enforcement

 

 





 

a. As between the Parties, Licensor has the sole and exclusive right to register
and apply for registration of all intellectual property rights in the Licensor
IP and Licensee will not register or attempt to register any Licensor IP in any
jurisdiction, whether in the Territory or elsewhere, or cause or assist or aid
any third party in any of the foregoing. Any decision to apply for or maintain
any registrations of any Licensor IP in any jurisdiction will be at Licensor’s
sole discretion. Without limitation of the generality of the foregoing, Licensee
will not (and has no right to) register any domain name using or incorporating
(in whole or in part) the Licensed Mark.

 

 

 

 

b. Licensee will promptly notify Licensor in writing if and when Licensee
becomes aware of any infringements or misappropriations or unauthorized
imitations or counterfeit versions by third parties of any Licensor IP, and will
fully cooperate with Licensor, at Licensor’s expense, in connection with any
claim or action by Licensor for infringement and related remedies. As between
the Parties, Licensor will have the sole right, though it is under no
obligation, to bring any claim or action for any past, present and future
infringements of the Licensor IP, and Licensee will not initiate or cause the
initiation of any claim or action for infringement of any Licensor IP without
the prior written authorization of Licensor.



 



  4

   



 



 

c. Further Actions. To the extent any rights in and to the Technology (or any
Improvement or other improvement thereto) or the Licensed Marks are deemed to
accrue to the Licensee pursuant to this Agreement or otherwise, the Licensee
hereby assigns any and all such rights, at such time as they may deem to accrue,
to Licensor. The Licensee shall co-operate in the execution of any documents, or
the taking of any other action, that is necessary to create, record or perfect
Licensor’s sole and exclusive ownership of the Technology and the Licensed
Marks, or to obtain, defend or protect registrations or applications for
registration of such Technology and/or the Licensed Marks.

 

 

 

 

d. No Challenge. The Licensee expressly acknowledges and agrees that all rights
in and to the Technology and the Licensed Marks (including the goodwill related
thereto) shall remain vested in Licensor both during the Term and thereafter,
and that all use of the Licensed Marks by the Licensee and all goodwill derived
therefrom shall inure solely to the benefit of and be on behalf of Licensor. The
Licensee shall not: (a) assert rights in the Technology or the Licensed Marks,
or challenge the distinctiveness of the Licensed Marks, the validity of
Licensor’s rights in and to the Technology or the Licensed Marks or any
application for registration thereof in any jurisdiction; (b) use the Licensed
Marks in a manner which could, in the reasonable opinion of Licensor based on
advice of counsel, dilute Licensor’s rights in the Licensed Marks, or which
could otherwise prejudice or invalidate a registration or application for
registration of any of the Licensed Marks; (c) take any action that will, in any
material way, diminish, alter (excluding Improvements) or adversely affect
Licensor’s rights in the Technology or the Licensed Marks or the reputation of
Licensor, or otherwise damage the goodwill attached to the Licensed Marks; (d)
apply to register or register any Licensed Mark or any trade name, trademark,
service mark, domain name or logo that is confusingly similar to any Licensed
Mark, without Licensor’s prior written consent; or (e) use or adopt any trade
name, trademark, service mark, domain name or logo that is confusingly similar
to the Licensed Marks, without Licensor’s prior written consent. Licensor
acknowledges and agrees that use of the Technology for the Licensed Services in
accordance with Licensor’s manual and operating procedures will be deemed
compliance with (b) and (c) above.

 

 

 

 

e. Notice Requirements. To the extent allowed by applicable rules and
regulations, including the Applicable Laws related to packaging, the Licensee
agrees that it will include such trademark notices and other proprietary notices
on all Licensed Services or related materials that bear any Licensed Mark or
contain any Technology as may be reasonably required by Licensor in order to
give appropriate notice of all intellectual property rights therein or
pertaining thereto. Such notices shall include the appropriate notice symbol in
the form of a superscript “TM” (™) or “C” (©) on, displays, advertising and all
other uses before the public.



 



  5

   



 



 

f. Quality Control.

 

 

 





 

i. The Licensee agrees to maintain and preserve the quality of the Licensed
Marks, and to use the Licensed Marks in good faith and in a manner consistent
with the uses approved herein.

 

 

 

 

ii. The Licensee shall (a) ensure that all materials under the Licensed Marks
are promoted, manufactured and distributed in a professional manner in
compliance with all generally accepted industry standards, and (b) comply in all
material respects with any and all laws, rules and regulations, including the
Applicable Laws, that are applicable to the promotion and distribution of the
Licensed Services and such related materials, and with any other quality
standards reasonably requested in writing by Licensor from time to time.

 

 

 

 

iii. Licensor shall have the right to verify compliance with the terms of this
Agreement through the use of reasonable and appropriate inspection and
verification processes and programs, subject to the confidentiality provisions
set forth herein. If Licensor in good faith determines that a Licensed Mark is
used in an improper or objectionable manner, Licensor shall so notify the
Licensee in writing and the Licensee shall have thirty (30) calendar days within
which to: (a) reassure Licensor as to the propriety of the use of the Licensed
Mark or (b) modify the proposed use of the Licensed Mark and submit such
modified use for review by Licensor. If, at the end of such thirty (30) day
period, Licensor is not satisfied with the proposed use of the Licensed Mark,
Licensor may terminate this Agreement if such use is not remedied by Licensee
after Licensor providing an additional thirty (30) calendar days’ written notice
to the Licensee.

 

 

 

 

iv. The Licensee shall not use the Licensed Marks in any manner other than in
accordance with the provisions of this paragraph, without the prior written
approval of Licensor. Within a reasonable period of time prior to any use of any
Licensed Mark by the Licensee hereunder, the Licensee shall provide to Licensor
samples of the Licensed Service, packaging, advertising and promotional
materials intended for use by the Licensee that will incorporate such Licensed
Mark, as well as photographs or other appropriate evidence of the manner and
format in which such Licensed Mark is intended for use in connection with the
Licensed Service. Licensor shall notify the Licensee of its approval or
disapproval (in Licensor’s sole but reasonable discretion) of the Licensee’s
proposed use of such Licensed Mark within five (5) calendar days of Licensor’s
receipt of such samples, photographs and other evidence (“Review Period”). If
Licensor objects to the Licensee’s proposed use of a Licensed Mark prior to the
expiration of the Review Period, then the Parties shall cooperate in good faith
to agree upon a mutually acceptable manner of use. If Licensor fails to object
to the Licensee’s proposed use prior to the expiration of the Review Period,
such proposed use shall be deemed approved by Licensor. Notwithstanding the
foregoing, the Licensee shall not be required to seek Licensor’s prior written
approval for any use of a Licensed Mark by the Licensee that is consistent with,
or substantially similar in manner, scope and format as, any use that has been
previously approved by Licensor in accordance with this paragraph.



 



  6

   



 



 

g. Prosecution and Maintenance. Licensor shall be solely responsible for, and
have control of, preparing, filing, prosecuting, obtaining and maintaining the
Technology (including the Licensed Patents) and Licensed Marks. Licensor shall
take such actions as it shall deem to be appropriate in its discretion in
connection therewith, and shall pay all costs and expenses incurred by it in
connection with the foregoing activities.

 

 

 

 

h. Infringement. If the Licensee learns of any activity by a third party that
might constitute an infringement of Licensor’s rights in any of the Technology
or Licensed Marks, or if any third party asserts that the Licensee’s use of the
Technology or the Licensed Marks constitutes unauthorized use or infringement,
the Licensee shall so notify Licensor.

 

 

 

 

i. Enforcement. Licensor has the exclusive right, but not the obligation, to
enforce its rights against any third party infringement and to defend the
Licensee’s right to use the Technology and the Licensed Marks. If Licensor
prosecutes any alleged infringement of the Technology or the Licensed Marks, or
defends the Licensee’s right to use the Technology or the Licensed Marks,
Licensor shall control such litigation and shall bear the expense of such
actions. The Licensee shall make all reasonable efforts to assist Licensor
therewith, including joining such action as a party plaintiff or providing such
evidence and expert assistance as the Licensee may have within its control,
provided that Licensor shall be obligated to promptly pay or advance to Licensee
any costs incurred by Licensee. Nothing contained herein shall obligate Licensee
to participate in any action without adequate assurances that Licensor will fund
its obligations pursuant to the preceding sentence. Licensor shall retain the
award of any damages.

 

 

 

 

j. Non-Disparagement. The Licensed Marks shall not be used in a manner or
environment that disparages or reflects adversely upon Licensor, the Technology
or the Licensed Services, or places Licensor, its reputation, the Technology, or
the Licensed Services and associated goodwill in a negative light. Licensor
acknowledges and agrees that cannabis is a Schedule 1 drug under the Controlled
Substances Act, the trafficking of which is illegal under federal law, that a
large percentage of the population views cannabis as negative and this shall not
by itself result in a violation of this paragraph.



 



  7

   



 

5. Third Party Technology

 

 

Licensee acknowledges that it may be required to obtain additional third party
software or other third party materials, technology and equipment in connection
with operation of its laboratories and its use of the Licensed Technology.
Licensee will be responsible for obtaining, at its own expense, any such third
party software, materials, technology and equipment. If, however, Licensor
obtains a license with respect to third party software that is necessary for use
of the Licensed Technology, then at Licensee’s request, Licensor will use
commercially reasonable efforts to obtain rights under such third-party software
license to extend such license to Licensee or otherwise assist Licensee to
obtain a similar license for itself, such as by providing introductions to the
applicable third party licensor or supplier.

 

 

6. Exclusivity. Subject to the terms and conditions set forth herein, the
licenses and rights granted to the Licensee by Licensor in this Agreement are
exclusive with respect to the Territory. Licensor shall be prohibited from
entering into licensing or similar arrangements with respect to the Licensed
Technology or the Licensed Marks within the Territory relating to the Licensed
Services. Licensor shall retain the unrestricted right to provide its services
alone or in conjunction with third parties in any manner.

 

 

Changes in Law. Licensor acknowledges that Applicable Laws may be enacted or
existing Applicable Law may be amended or modified during the Term (“Changes in
Law”), and that such Changes in Law may limit Licensee’s ability to grant
certain of the licenses granted under this Agreement or provide certain portions
of the Licensors Intellectual Property to Licensee. Accordingly, notwithstanding
anything to the contrary in this Agreement, Licensor will not be required to
grant any license or deliver any Licensor IP to Licensee if Licensor is
prohibited from doing so as a result of a Change in Law.

 

 

7. Term and Termination.

 



 

a. Start Date. The start date of this Agreement is August 1, 2017.

 

 

 

 

b. Term. This Agreement and the licenses granted hereunder shall have an initial
term of five (5) years, unless earlier terminated pursuant to Section 7.d below.

 

 

 

 

c. Renewal. The Licensee may elect to extend the Term of this Agreement for an
additional term of five (5) years, subject to providing written notice to
Licensor of intent to renew at least 180 days prior to the end of the original
term at (i) an renewal fee of 50% lower than the original terms provided in this
Agreement and (ii) annual royalties remain at 5% with stated minimums. Absent a
separate formal agreement (or amendment), both parties agree that this Agreement
shall automatically renew for an additional one-year period at (i) an renewal
fee of 50% lower than the original terms provided in this agreement and (ii)
annual royalties remain at 5% with stated minimums; unless not less than ninety
(90) days prior to the end of the then current Term, either Party provides
notice that it elects not to renew.

 



  8

   



 



 

d. Termination. This Agreement and the licenses granted hereunder may be
terminated prior to the expiration of the initial term or any renewal term of
this Agreement as follows:

 

 

 





 

i. This Agreement may be terminated by Licensee by written notice to Licensor:

 

 

 





 

1. in the event of material breach by Licensor of its obligations under this
Agreement, which breach is not cured within thirty (30) calendar days after
written notice of such breach from Licensee; or

 

 

 

 

2. Licensor ceases operations, makes a general assignment for the benefit of
creditors or is the subject of a voluntary or involuntary bankruptcy, insolvency
or similar proceeding (except for an involuntary proceeding that is dismissed
within 30 days).

 

 

 





 

ii. Termination by Licensor. This Agreement and the licenses (in its entirety or
with respect to any Territory) granted hereunder may be terminated prior to the
expiration of the initial term or any renewal term of this Agreement upon
written notice to Licensee in if:

 

 

 





 

1. Licensee undergoes a Change in Control involving any entity or person that is
a competitor of Licensor or that Licensor reasonably believes does not possess
sufficient resources and capability to fully perform this Agreement, or that
Licensor reasonably believes would otherwise adversely affect Licensor’s
business or the Licensor IP;

 

 

 

 

2. Licensee fails to pay any amounts due under this Agreement and does not
correct such failure within thirty (30) days of its receipt of written notice
thereof;

 

 

 

 

3. Licensee ceases operations, makes a general assignment for the benefit of
creditors or is the subject of a voluntary or involuntary bankruptcy, insolvency
or similar proceeding (except for an involuntary proceeding that is dismissed
within 30 days);

 

 

 

 

4. Any final non-appealable determination by Florida Department of Health,
Florida Department of Agriculture, or any other governmental or regulatory
authority that this Agreement is violative of then-existing Applicable Laws;



 



  9

   



 



 

5. If Licensee fails to obtain, maintain or comply with necessary permits or
state licenses, provided that Licensee will have six (6) months to obtain
necessary permits or licenses before such right to terminate arises and Licensee
shall have until July 1, 2018 (or such later date as may be established by
Applicable Laws to obtain its initial state and local (if applicable) license to
operate a medical marijuana testing laboratory. Notwithstanding the foregoing,
if Licensee’s failure to obtain a necessary permit or license with the
applicable time period results from the malfeasance or misfeasance of public
officials in the relevant state, or from regulatory delays beyond the control of
the Licensee, then the Parties will discuss in good faith extending such time
period accordingly prior to Licensor’s termination right arising; or

 

 

 

 

6. Failure of Licensee to maintain all required licenses and governmental
authorizations required for the conduct of its business or to comply in all
material respects with applicable state and local laws, provided that Licensee
shall is not challenging the same and there has not been a final non-appealable
determination;

 

 

 





8. Effect of Termination. Upon expiration or termination of this Agreement or of
any individual License Term,

 

 





 

a. All licenses granted to Licensee will terminate and Licensee will have no
further right to use, sublicense or otherwise exploit (and will cease all use,
sublicensing and other exploitation of) the Licensor IP in such Territories,
provided that Licensee shall have the limited right to fulfill all customers
orders or contracts by which it is bound at the time of termination for a period
of up to ninety (90) days; and

 

 

 

 

b. Neither Party will be liable to the other for damages of any kind solely as a
result of terminating this Agreement in accordance with its terms. Upon
termination of this Agreement for any reason, each Party will within thirty (30)
days return or destroy all tangible or retrievable materials containing or
constituting Confidential Information of the other Party, and will, at the other
Party’s request, provide the other Party with a written statement signed by an
officer of the first Party certifying that such return or destruction has
occurred.

 

 

 





9. Compensation and Payment. In consideration for the license granted to
Licensee under this Agreement, Licensee shall pay Licensor certain license fees
set forth in Exhibit D (collectively, the “License Fee”). The License Fee shall
be paid by the Licensee to Licensor as set forth in Exhibit D, by check or wire
transfer of immediately available funds pursuant to the bank account reasonably
identified by the Licensee in advance of such payment. The Licensee’s failure to
pay any portion of the License Fee or any reimbursable expenses when due will be
a material breach of this Agreement by the Licensee, subject to applicable grace
and cure periods before becoming grounds for termination. If any payment due to
either Party under this Agreement is not paid within ten (10) days following
such Party’s written demand thereof, then such payment shall bear interest at
the rate of three percentage points (3%) above LIBOR or the maximum amount
permitted by law, whichever is less, in each case calculated on the number of
days such payment is delinquent following the expiration of such thirty-day
period, compounded monthly.



 



  10

   



 

10. Obligations.

 



 

a. Obligations of Licensee.

 



 

i. Licensee shall be solely responsible for all costs of producing the Licensed
Services, including raw materials, labor and purchase of equipment specified in
the standard operating procedures incorporated into the Technology. Licensee
acknowledges and agrees that it is solely responsible for (i) procurement of
testing equipment, supplies, standards, and other raw materials; (ii) compliance
with all state and local laws relating to cannabis services; and (iii)
procurement and maintenance of all required licensing and permits and/or
operating authorities, including proper zoning of testing facilities.

 

 

 

 

ii. As a condition to the grant of the licenses provided by this Agreement,
Licensee agrees to perform Licensed Services strictly in accordance with
processes and procedures prescribed by Licensor, including the standard
operating procedures set forth by Licensor as part of the Technology. Licensor
shall have the right to implement reasonable quality standards for the Licensed
Technologies from time to time upon notice to Licensee, including those set
forth in Section 1 above, and Licensee agrees to conform to such standards.

 

 

 

 

iii. Licensee shall adhere to the minimum sales requirements set forth in
Exhibit D as a condition to maintain exclusivity in the Territory.

 

 

 





 

1. Reporting Requirements: Licensee shall remit to Licensor, within the first
ten (10) days of each month during the Term, reports for the preceding month
which include, without limitation, reports of the following data of Licensee
related to its marijuana testing services in form(s) provided by, or reasonably
acceptable to Licensor: monthly gross and net sales; number and price of tests
performed; and other reporting requirements set forth in the standard operating
procedures incorporated as part of the Technology that directly relate to
accounting for the sale of the Licensee’s marijuana testing services (each a
“Report” and collectively, the “Reports”).



 



  11

   



 



 

2. License Fee Payment Requirements: Together with each Report, Licensee will
pay Licensor by check, wire transfer or other means satisfactory to Licensor all
fees and royalties due for the applicable quarter. Licensee will also pay any
sales, use, excise, import or export, value added or similar tax (other than
taxes based on Licensor’s net income) imposed by any governmental authority with
respect to any materials delivered or payments made under this Agreement. All
amounts not paid when due will accrue interest daily at the lesser of a rate of
1.0% per month or the highest rate permissible by law, if less, on the unpaid
balance until paid in full.

 

 

 

 

3. Record Keeping Licensee will maintain complete, clear and accurate records of
its revenues and activities (including testing) under this Agreement, in
accordance with standard business practices and generally accepted accounting
principles. Licensor or its designees may inspect and audit such records to
ensure the accuracy of the Reports and Licensee’s compliance with the Agreement.
Any such inspection and audit will be conducted during regular business hours,
in such a manner as not to interfere unduly with normal business activities of
Licensee and shall be at the expense of Licensor. If any audit reveals an
underpayment, then Licensee will promptly pay the unpaid amounts together with
any accrued interest. If the underpayment is greater than five percent (5%) of
the total fees and royalties being audited, then Licensee will also reimburse
Licensor for the cost of the audit.

 

 

 

 

4. Quality Control; Conduct of Business. Licensee will ensure that its testing
services comply with Applicable Law and commercially reasonable industry
standards (including by obtaining, maintaining, and complying with all necessary
permits and licenses), and are of such quality as will not adversely affect the
goodwill, image and reputation adhering to the Licensed Mark. Licensee will use
commercially reasonable efforts to operate its business in accordance with the
highest ethical and business standards. Without limitation of the generality of
the foregoing, in order to ensure that Licensee’s testing services represent
industry-leading, best-in-class practices, Licensee will (a) use only those
cannabis testing methods that Licensor has approved in advance in writing, (b)
purchase, install at each Authorized Site, and maintain in accordance with the
applicable manufacturers’ specifications the equipment described by materials
listed in Exhibit A or otherwise reasonably directed by Licensor; and (c) use
only such equipment for all of Licensee’s testing of cannabis products (and not
use such equipment for any other purpose). Licensor may reasonably update
Exhibit A from time-to-time upon reasonable prior notice to Licensee (in which
case Licensee will update the equipment in its laboratories accordingly), and
Licensor may inspect the Authorized Sites and Licensee’s testing services in
order to ensure Licensee’s compliance with this Agreement.



 



  12

   



 



 

5. Marketing Efforts. Licensee will use commercially reasonable efforts
throughout the Term to diligently market and promote its testing services using
the Licensor IP in the Territory. Without limitation of the generality of the
foregoing, no later than (a) thirty days after the Effective Date, and (b)
January 30th of each calendar year during the Term thereafter, Licensee will
prepare and deliver to Licensor an annual marketing plan detailing its
advertising and marketing strategy for the applicable year for each Territory.
The marketing and advertising plan will be a business-to-business plan that will
focus solely on Licensee’s Territory. Licensee will not be required to allot
more than three percent of its projected revenues for the forthcoming year to
the marketing and advertising plan. Licensor will have the opportunity to review
and comment on such plan prior to implementation. Upon Licensor’s approval,
Licensee will use commercially reasonable efforts to implement each such plan.
All marketing materials and advertising in any format or medium that includes
the Licensed Mark or otherwise references Licensor will be subject to Licensor’s
prior written approval, such approval not to be unreasonably delayed or
withheld. Licensee must submit the relevant materials for approval no later than
three days prior to planned publication. Without limitation of the generality of
the foregoing, Licensee agrees that it will use a web presence provided by
Licensor within Licensor’s website located at eviolabs.com (or a successor
website operated by Licensor). This web presence may include information
regarding key personnel, contact information, local services, awards and news,
etc. All content on such webpage will be subject to Licensor’s prior written
approval.

 

 

 





 

b. Obligations of Licensor.

 

 

 





 

i. Upon execution of this Agreement, Licensor shall make the Technology and the
Licensed Marks, and any documents or materials otherwise necessary to effectuate
the license of the Licensor IP contemplated herein available for Licensee.

 

 

 

 

ii. Licensor shall provide Licensee with support, in the form of written
standard operating procedures, methods, training materials, and marketing
collaterals. Such support shall also include provision of print materials, web
site, multimedia materials and brand use guidelines, to be provided to Licensee
at cost, for which such expenses shall be paid to Licensor along with Licensee’s
next installment of the License Fee as per Section 10(a)(iii)(2).

 

 

 

 

iii. Licensor shall provide training to the Licensee’s personnel. Such training
shall relate to Licensee’s business which include, without limitation, the
following components:



 



  13

   



 



 

1. Comprehensive training to the “EVIO Playbook”. A guide to EVIO Operations
including all of its standard operating procedures, technical policies, lab
safety policies.

 

 

 

 

2. Procedure training includes training on sample handling, sample preparation,
use of instruments, methods deployed, data analysis, and data reporting using
our recommended LIMS systems.

 

 

 

 

3. Training shall occur at Licensor’s facility in Medford, Oregon, and remotely
by teleconference. The Parties shall mutually agree upon the timing and
frequency.

 

 

 





 

iv. Delivery. No later than thirty (30) days after the Effective Date, Licensor
will deliver Licensed materials relevant to the Licensed Laboratory Procedures
to Licensee via a delivery method and in a format reasonably acceptable to both
Parties. Thereafter, Licensor may deliver updated Licensed Software and Licensed
Laboratory Procedures to Licensee. Licensee will promptly implement and commence
use of any such updates that Licensor delivers. Licensee is not permitted to use
outdated or superseded versions of Licensed Software or Licensed Laboratory
Procedures after Licensor has delivered updated versions, provided that Licensor
delivers such updated versions at no additional licensing cost to Licensee
(other than the fees and royalties already provided for in this Agreement).

 

 

 

 

v. Support . Licensor will provide certain technical support to Licensee as set
forth in Exhibit C.

 

 

 





11. [INTENTIONALLY OMITTED]

 

 

12. Representations and Warranties.



 



 

a. Representations and Warranties of Licensee. Licensee represents and warrants
to Licensor as follows: (i) Licensee is a limited liability Licensee duly
organized and in good standing under the laws of the State of Florida; (ii) the
execution, delivery and performance of this Agreement by Licensee has been duly
authorized by all necessary action on the part of Licensee’s directors and/or
officers and does not violate, conflict with, or require the consent or approval
of any third party pursuant to, any contract or legally binding obligation to
which Licensee is subject; (iii) this Agreement constitutes the valid and
binding obligation of Licensee enforceable against Licensee in accordance with
its terms; (iv) on or before commencing sale of the Licensed Services, Licensee
shall possess all required licenses, permits or operating authorities necessary
for its operations and the sale of the Licensed Services as medical marijuana
services and shall be in compliance with all Applicable Laws and (v) .



 



  14

   



 



 

b. Representations and Warranties of Licensor. Licensor represents and warrants
to Licensee as follows: (i) Licensor is a limited liability Licensee duly
organized and in good standing under the laws of the State of Colorado; (ii) the
execution, delivery and performance of this Agreement by Licensor has been duly
authorized by all necessary action on the part of Licensor’s directors and
officers and does not violate, conflict with, or require the consent or approval
of any third party pursuant to, any state or local law or regulation applicable
to Licensor or any contract or legally binding obligation to which Licensor is
subject; (iii) this Agreement constitutes the valid and binding obligation of
Licensor enforceable against Licensor in accordance with its terms; (iv)
Licensor holds and maintains the right to convey the licenses granted hereunder
and the Licensor IP does not infringe upon the intellectual property rights of
any third party; and (v) the Technology is free from defects and will allow
Licensee to provide Licensed Services in accordance with industry standards and
at a high level.



 

13. Confidentiality; Non-Compete; Non-Disparagement Restrictions.

 



 

a. Confidentiality. At all times during the term of this Agreement (including
any renewal term) and thereafter, the Parties will not distribute or disclose
and will otherwise keep confidential any trade secrets or propriety information,
including, but not limited to procedures, financial information, customer data,
the Technology and other intellectual property of the Parties, as applicable
(collectively, the “Confidential Information”), in whole or in part, except to
the extent required to perform its obligations under this Agreement. Without
limitation of the foregoing, each Party will hold the Confidential Information
in confidence and will (a) exercise the same degree of care, but no less than a
reasonable degree of care, to prevent its disclosure as it would take to
safeguard its own confidential or proprietary information, and (b) limit
disclosure of Confidential Information, including any notes, extracts, analyses
or materials that would disclose Confidential Information, solely to those of
its employees who need to know the information for purposes of performing its
obligations under this Agreement and who agree to keep such information
confidential. Upon termination of this Agreement, each Party shall immediately
return all Confidential Information to the other Party and they shall shall have
the right to conduct an audit within three (3) business days of termination to
ensure compliance with the terms of this Agreement.



 



  15

   



 



 

i. Limitations. Section 13(a) above does not apply to any information that: (a)
is already lawfully in the receiving Party's possession (unless received
pursuant to a nondisclosure agreement); (b) is or becomes generally available to
the public through no fault of the receiving Party; (c) is disclosed to the
receiving Party by a third party who may transfer or disclose such information
without restriction; (d) is required to be disclosed by the receiving Party as a
matter of law (provided that the receiving Party will use all reasonable efforts
to provide the disclosing Party with prior notice of such disclosure and to
obtain a protective order therefor); (e) is disclosed by the receiving Party
with the disclosing Party's approval; or (f) is independently developed by the
receiving Party without any use of confidential information. In all cases, the
receiving Party will use all reasonable efforts to give the disclosing Party ten
(10) calendar days' prior written notice of any disclosure of information under
this Agreement. The Parties will maintain the confidentiality of all
confidential and proprietary information learned pursuant to this Agreement for
a period of ten (10) years from the date of termination of this Agreement.



 



 

b. Non-Compete Restrictions. At all times during the term of this Agreement
(including any renewal term), (i) Licensee agrees that it will not, directly or
indirectly through any related party, engage in the sale of any testing services
or any other services that are similar to the Licensed Services in the Territory
other than pursuant to this Agreement.

 

 

 

 

c. Non-Disparagement Restrictions. During the Term and all times thereafter,
each Party agrees to take no action, including without limitation, statements,
comments or communications, which is intended, or would reasonably be expected,
to harm, disparage, or be derogatory or negative towards the other Party or its
reputation or which would be reasonably expected to lead to unwanted or
unfavorable publicity toto the other Party.

 

 

 

 

d. Saving Provision. The Parties agree and stipulate that the agreements and
covenants not to compete contained in this Section are fair and reasonable in
light of all of the facts and circumstances of their relationship; however, the
Parties are aware that in certain circumstances courts have refused to enforce
certain agreements not to compete. Therefore, in furtherance of and not in
derogation of the provisions of the preceding paragraph the parties agree that
in the event a court should decline to enforce the provisions of the preceding
paragraph, that paragraph shall be deemed to be modified to restrict
non-enforcing Party’s rights under this Agreement to the maximum extent, in both
time and geography, which the court shall find enforceable.

 

 

 

 

e. Injunctive Relief. The Parties agree that any breach of Section 13 shall
cause the other Party immeasurable and irreparable harm and the other Party
shall be entitled to seek immediate injunctive relief from any court of
competent jurisdiction, in addition to any other remedies that the other Party
may have at law or in equity.



 



  16

   



 



 

f. Indemnification.



 



 

i. Licensee agrees to indemnify Licensor and hold Licensor harmless from and
against any and all liabilities, losses and expenses arising from (i) Licensee’s
unauthorized use of the Technology or the Licensed Marks; (ii) Licensee’s
failure to comply with applicable laws or to maintain all required licenses and
governmental authorizations; (iii) any material breach of Licensee’s
representations and warranties set forth herein; and (iv) any liability to third
parties as a result of Licensee’s sale of Licensed Services. Licensor alone
shall have the right to take such actions which it determines, in its sole
discretion, are reasonably necessary or desirable in connection with any
infringement or alleged infringement by a third party of any portion of the
Licensor IP, and Licensee shall not undertake any action in response to any
infringement or alleged infringement without Licensor’s prior written consent.
Licensee agrees to cooperate with and assist Licensor by taking whatever actions
determined by Licensor to be reasonably necessary or desirable. Licensee shall
not have any rights against Licensor for damages or other remedy by reason of
Licensor’s failure to prosecute any alleged infringements.

 

 

 

 

ii. Licensor agrees to indemnify Licensee and hold Licensee harmless from and
against any and all liabilities, losses and expenses arising from (i) Licensor’s
unauthorized licensing of the Technology or the Licensed Marks to Licensee; (ii)
Licensor’s failure to comply with applicable laws or to maintain all required
licenses and governmental authorizations; (iii) any material breach of
Licensor’s representations and warranties set forth herein; and (iv) any
liability to third parties as a result of a claim that the Technology, the
Licensed Marks or third-party software required or provided by Licensor violates
the rights of such parties or is invalid.



 

14. Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, TO THE FULLEST
EXTENT PERMITTED UNDER APPLICABLE LAW, NEITHER PARTY MAKES ANY WARRANTIES,
EITHER EXPRESS OR IMPLIED, AND EACH PARTY EXPRESSLY DISCLAIMS ALL OTHER
WARRANTIES, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR ANY
PARTICULAR PURPOSE, ACCURACY, NON- INFRINGEMENT OF THIRD PARTY RIGHTS AND TITLE,
AND ANY WARRANTIES THAT MAY ARISE FROM COURSE OF DEALING, COURSE OF PERFORMANCE
OR USAGE OF TRADE.



 



  17

   



 

15. Limitation of Liability. EXCEPT WITH RESPECT TO EACH PARTY’S OBLIGATIONS
UNDER SECTION 13, EITHER PARTY’S BREACH, AND LICENSEE’S OBLIGATIONS, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW AND NOTWITHSTANDING ANY FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY OR LIMITATION OF LIABILITY, NEITHER
PARTY WILL BE LIABLE FOR ANY INDIRECT, EXEMPLARY, SPECIAL, CONSEQUENTIAL OR
INCIDENTAL DAMAGES OF ANY KIND, OR FOR ANY DAMAGES RESULTING FROM LOSS OR
INTERRUPTION OF BUSINESS, LOST DATA OR LOST PROFITS, ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, HOWEVER CAUSED, EVEN IF SUCH
PARTY HAS BEEN ADVISED OF OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH
DAMAGES.

 

 

16. Insurance. For the period of time required to cover its obligations
hereunder, each Party will maintain third party provided insurance in types and
amounts customary for the type of business it conducts, and in any event
reasonably adequate to cover any liabilities arising out of its obligations
hereunder. Notwithstanding the preceding, Licensor acknowledges that Licensee is
required to accept and handle marijuana and marijuana products of its customers
and because marijuana is illegal under federal law, Licensee’s ability to obtain
insurance may be limited. Upon a Party’s request, the other Party will provide
to the requesting Party a certificate of insurance showing that such insurance
is in place, which certificate shall demonstrate the amounts, exclusions and
deductibles of such insurance coverage. Each Party shall notify the other Party
in writing no less than thirty calendar days prior to the cancellation,
termination or modification of the insurance coverage(s) described in the
notifying Party’s insurance certificate(s). Each Party shall be named as
additional insureds on such certificates of insurance of the other Party.
Nothing in this Section shall in any way be construed to limit the liability of
a Party under this Agreement.

 

 

17. Compliance with Laws. In connection with this Agreement, the Licensee agrees
to comply with all applicable laws, statutes and ordinances of any applicable
governmental or regulatory authority, including the Applicable Laws, that may be
applicable to Licensee, its activities under this Agreement or the Licensed
Services. This may include compliance with the Florida Department of Health and
its Office of Medical Marijuana Use. Licensor acknowledges that the business of
Licensee relates to marijuana, which is illegal under federal law, and
acknowledges the resulting risk involved in providing a license to Licensee.




  18

   



 

18. Contract Requirements. The Parties agree as follows:




 

a. This Agreement may not be transferred or assigned except in accordance with
applicable laws, including provisions of the Florida Department of Health.

 

 

 

 

b. Licensor acknowledges and agrees that its relationship with Licensee is
contingent upon Florida Department of Health and or other relevant regulatory
agency approval throughout the entire term of its relationship with Licensee.

 

 

 

 

c. If the Florida Department of Health or any other regulatory agency determines
that Licensor is not in compliance, then Licensee shall discontinue sales of any
service or line of services containing any of Licensor’s intellectual property
within 30 days of the finding unless and until the Licensor is in compliance and
shall have the right to terminate this Agreement by notice to Licensor.



 

19. Employees; Agents; Representatives. Employees, agents and/or
representatives, if any, of either Party, including Licensee’s Affiliates, who
perform services for either Party pursuant to this Agreement shall also be bound
by the provisions of this Agreement.

 

 

20. Relationship of Parties. The legal relationship of the Parties is
exclusively that of licensor and licensee and no employer-employee,
principal-agent, partnership, franchise, agency, joint venture or other legal
relationship is created by this Agreement. Neither Party shall have the
authority to enter into any contracts on behalf of the other Party.

 

 

21. Successors; Assignment; Binding Agreement. Licensee may not assign or
transfer Licensee’s rights or delegate its obligations under this Agreement
without Licensor's prior written consent. In the event of a sale of
substantially all of the assets of Licensor, Licensor’s consent to assignment
shall not be unreasonably withheld or delayed. Licensor may freely assign this
Agreement or any rights under this Agreement, or delegate any duties under this
Agreement without the Licensee’s consent. This Agreement inures to the benefit
of, and shall be binding upon, the successors and assigns of the parties to this
Agreement. This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the Parties and their respective successors and
permitted assigns.

 

 

22. Modifications and Waivers. This Agreement may be amended only by a written
agreement signed by both Parties. With regard to any power, remedy or right
provided in this Agreement or otherwise available to any Party, no waiver or
extension of time shall be effective unless expressly contained in a writing
signed by the waiving Party, no alteration, modification or impairment shall be
implied by reason of any previous waiver, extension of time, delay or omission
in exercise or other indulgence, and waiver by any Party of the time for
performance of any act or condition hereunder does not constitute a waiver of
the act or condition itself.

 



  19

   



 

23. Notice. Except as otherwise provided in this Agreement, notices required to
be given pursuant to this Agreement shall be effective when received, and shall
be sufficient if given in writing, hand-delivered, sent by facsimile with
confirmation of receipt, sent by First Class Mail, return receipt requested (for
all types of correspondence), postage prepaid, or sent by overnight courier
service and addressed as set forth below, or as amended by either Party,
respectively, from time to time:

 



 

If to the Licensee:

 

Kaycha Holdings LLC 3350 SW 148th Ave Suite 110

Miramar, FL 33027

Attn: James J Horvath

 



If to Licensor:

 

EVIO Labs 62930 O.B. Riley Rd., Suite 300

Bend, OR 97703

Attn: Lori Glauser

No objection may be made to the manner of delivery of any notice or other
communication in writing actually received by a Party.



 

24. Entire Agreement. This Agreement, including the attached exhibits,
constitutes the entire agreement of the parties hereto relating to the subject
matter hereof and there are no written or oral terms or representations made by
either Party other than those contained herein.

 

 

25. Publicity. Without the prior written consent of the other Party, neither
Party shall disclose the terms and conditions of this Agreement, except
disclosure may be made as is reasonably necessary to the disclosing Party's
bankers, attorneys, or accountants or except as may be required by law.

 

 

26. Expenses. Each Party to this Agreement shall bear all of its own expenses in
connection with the execution, delivery and performance of this Agreement and
the transactions contemplated hereby, including without limitation all fees and
expenses of its agents, representatives, counsel and accountants.

 

 

27. Governing Law; Jurisdiction. The validity, interpretation, construction,
performance and enforcement of this Agreement shall be governed by the laws of
the State of Nevada, regardless of the choice of law provisions of Nevada or any
other jurisdiction. The parties agree to submit themselves to the jurisdiction
of the courts of the state of Colorado regarding any issue arising from this
Agreement. Licensee and Licensor each expressly waive and disavow any rights
that may accrue under any other body of law. Notwithstanding the above, the
Parties acknowledge and agree that the laws of the State of Nevada, and
localities therein, apply to the Licensee’s business and operations.

 



  20

   






28. Waiver of Trial by Jury. EACH PARTY HEREBY WAIVES ITS RIGHT TO A JURY TRIAL
IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING IN CONNECTION WITH ANY MATTER
RELATING TO THIS AGREEMENT.

 

 

29. Attorney’s Fees. In the event of any dispute between the parties arising out
of this Agreement, the prevailing Party shall be entitled, in addition to any
other rights and remedies it may have, to recover its reasonable attorney's fees
and costs.

 

 

30. No Interpretation against Drafter. Each Party participated in the
negotiation and drafting of this Agreement, assisted by such legal and tax
counsel as it desired, and contributed to its revisions. Any ambiguities with
respect to any provision of this Agreement will be construed fairly as to all
Parties and not in favor of or against any Party. All pronouns and any variation
thereof will be construed to refer to such gender and number as the identity of
the subject may require. The terms “include” and “including” indicate examples
of a predicate word or clause and not a limitation on that word or clause.

 

 

31. Headings. The headings of Sections are provided for convenience only and
will not affect the construction or interpretation of this Agreement.

 

 

32. Force Majeure. Neither Party shall be liable for any delay or failure to
perform its obligations in this Agreement if such delay or failure to perform is
due to any cause or condition reasonably beyond that Party’s control, including,
but not limited to, acts of God, war, government intervention, riot, embargoes,
acts of civil or military authorities, earthquakes, fire, flood, accident,
strikes, inability to secure transportation, facilities, fuel, energy, labor or
materials.

 

 

33. Survival. In addition to Licensee’s obligation to pay Licensor all amounts
due hereunder, Licensee’s obligations, and all other provisions which by their
nature are intended to survive this Agreement, shall expressly survive
expiration or termination of the Agreement.



 



  21

   



 

34. Invalidity. The invalidity or unenforceability of any term or terms of this
Agreement shall not invalidate, make unenforceable or otherwise affect any other
term of this Agreement which shall remain in full force and effect.

 

 

35. Severability. If any terms or provisions of this Agreement shall be found to
be illegal or unenforceable, notwithstanding, this Agreement shall remain in
full force and effect and such terms or provisions shall be deemed stricken.

 

 

36. Headings. The various headings used in this Agreement are for convenience
only and are not to be used in interpreting the text of the provision in which
they appear to which they relate.

 

 

37. Further Assurances. Upon a Party’s reasonable request, the other Party
shall, at its sole cost and expense, execute and deliver all further documents
and instruments, and take all further acts, as are reasonably necessary to give
full effect to this Agreement.

 

 

38. Counterparts. The Parties may execute this Agreement in multiple
counterparts, each of which will constitute an original and all of which, when
taken together, will constitute one and the same agreement.



 

[Remainder of page intentionally left blank; signature page follows]

 



  22

   



 

IN WITNESS WHEREOF, the parties have executed this Agreement intending to be
legally bound as of the date set forth above.

 




LICENSOR

Signal Bay, Inc.

LICENSEE
Kaycha Holdings LLC

   

By:

By:



William Waldrop, CEO James Horvath, Member



 

 

 

 



  23

   



 

EXHIBIT A

 

TECHNOLOGY

 

The Technology consists of the training and know-how required to perform testing
and analysis of cannabis products for the following: cannabinoid profiling,
residual solvent detection, pesticide detection, heavy metals detection, mold
and microbial analysis, water activity and moisture content

 

The following is a list of materials currently available for licensing.
Additional materials are in process, and will also be provided as addendum.
Current versions of all materials will be made available to Licensee via a
centralized, cloud-based document control system.

 



Document ID

Document Description

NA

EVIO Labs Playbook

QMS.100.010 r1.0

EVIO Labs Quality Manual

POL.100.010 r1.0

Client Privacy Policy

POL.100.020 r1.0

Maintaining Confidentiality of Client Information

POL.200.020 r1.0

Sample Acceptance Policy

POL.300.010 r1.0

Electronic Signature Policy

POL.400.010 r1.0

Code of Ethics

POL.500.010 r1.0

Lab Safety Training Manual and Chemical Hygiene Plan

SOP.M.10.010 r1.0

Opening Procedures

SOP.M.10.020 r1.0

Prevention of Laboratory Cross Contamination

SOP.M.10.030 r1.0

Lab Procedures: Washing Labware, Solvent Dispensing, Hood, Scale and Centrifuge
Operation

SOP.M.20.010 r1.0

Approval of Suppliers

SOP.M.20.020 r1.0

Ordering and Receiving Laboratory Equipment and Supplies

SOP.M.20.030 r1.0

Receipt and Storage of Equipment and Consumables

SOP.M.30.010 r1.0

Changing the GC Column (BND)

SOP.M.30.020 r1.0

HPLC Maintenance

SOP.M.30.021 r1.0

Operation and Calibration of HP 1050 HPLC DAD

SOP.M.30.030 r1.0

Operation and Calibration of Micropipettors

SOP.M.50.010 r1.0

Traceability of Samples, Reagents, Standards and Supplies

SOP.M.50.020 r1.0

Use of Secondary Containers

SOP.M.50.030 r1.0

Waste Disposal Procedures

SOP.M.70.010 r1.0

Security Procedures






  24

   



 



SOP.QA.100.010 r1.0

Corrective and Preventive Actions

SOP.QA.400.010 r1.0

Writing an SOP

SOP.QA.400.020 r1.0

Use of Laboratory Notebooks

SOP.QA.500.010 r1.0

Data Integrity Management

SOP.S.10.010 r1.0

MarComm Procedures

SOP.T.10.010 r1.0

Sample Intake

SOP.T.20.020 r1.0

Sample Handling and Storage

SOP.T.20.030 r1.0

Documenting and Storing Retention Samples

SOP.T.20.010 r1.0

Procedures for Sampling

SOP.T.30.010 r1.0

Photographing Samples

SOP.T.30.020 r1.0

Sample Homogenization

SOP.T.30.030 r1.0

Sample Weighing

SOP.T.30.040 r1.0

Sample Drying

SOP.T.30.050 r1.0

Sample Preparation for Potency Analysis

SOP.T.30.060 r1.0

Sample Prep for Pesticide Analysis

SOP.T.30.061 r1.0

Pesticide Prep and Shipment (KRL)

SOP.T.40.010 r1.0

Loss on Drying and Moisture Content Determination Method

SOP.T.40.011 r1.0

General Water Activity Measurement Procedures

SOP.T.40.012 r1.0

Moisture Sorption Isotherm Characterization for Cannabis Inflorescence

SOP.T.40.020 r1.0

Cannabinoid Quantitation via HPLC-UV

SOP.T.40.021 r1.0

HPLC Batch Run Initiation (LabSolutions)

SOP.T.40.022 r1.0

HPLC Mobile Phase Preparation

SOP.T.40.023 r1.0

Cannabinoid Content Analysis by HPLC-DAD

SOP.T.40.024 r1.0

Cannabinoid Quantitation via GC-FID

SOP.T.40.025 r1.0

Qualitative CBD:THC Cannabinoid Ratio Determination via GC-FID

SOP.T.40.030 r1.0

Residual Solvent Analysis via HS-GC/MS

SOP.T.40.040 r1.0

Rapid Yeast and Mold Enumeration via Petrifilm

SOP.T.40.041 r1.0

E. coli and Coliforms Enumeration via Petrifilm

SOP.T.40.042 r1.0

Salmonella Determination

SOP.T.40.050 r1.0

Terpenoid Analysis (OAS)

SOP.T.40.100 r1.0

General Procedures of Subcontracted Analyses

SOP.T.50.010 r1.0

Cannabinoid Matrix Spike Procedures

SOP.T.50.011 r1.0

Cannabinoid LCS/LCS Duplicate Procedures

SOP.T.60.010 r1.0

Validation Protocol for Chromatographic Methods

SOP.T.60.020 r1.0

Estimating Uncertainty

SOP.T.60.030 r1.0

Use of Control Charts for Cannabinoids

SOP.T.60.040 r1.0

Data Review and Reporting Procedures






  25

   



 

Laboratory Forms:

 



FRM.F.20.010 r1.0

Expense Reimbursement Form

FRM.H.20.010 r1.0

Employee Signature Register

FRM.H.20.020 r1.0

Document Agreement Form

FRM.H.30.010 r1.0

Training Documentation Worksheet

FRM.H.30.020 r1.0

Training Documentation Form

FRM.H.30.030 r1.0

Scheduled Training

FRM.M.10.010 r1.0

Temperature Log

FRM.M.20.010 r1.0

Purchase Request Form

FRM.M.20.020 r1.0

Equipment and Supply Receipt Log

FRM.M.20.030 r1.0

Chemical Supply Log

FRM.M.20.040 r1.0

Reference Materials Log

FRM.M.20.050 r1.0

Compressed Gas Cylinder Log

FRM.M.30.010 r1.0

Analytical Balance Daily Calibration Verification Record

FRM.M.30.020 r1.0

Calibration Log

FRM.M.30.030 r1.0

Equipment Maintenance Log

FRM.M.30.040 r1.0

Instrument Calibration Status Log

FRM.M.30.050 r1.0

Volumetric Calibration Log

FRM.M.30.051 r1.0

Micropipette Calibration Worksheet

FRM.M.30.060 r1.0

Analytical Balance Calibration Record

FRM.M.30.070 r1.0

Thermometer Calibration Form

FRM.M.30.080 r1.0

GC-MS Plunger Rinse Vials Log

FRM.M.50.010 r1.0

Lab Reagent/Materials Prep Log

FRM.M.50.020 r1.0

Sample Disposal Log

FRM.M.50.030 r1.0

Hazardous Material Transfer Form

FRM.M.50.040 r1.0

Equipment Sign Out Form

FRM.M.70.010 r1.0

Surveillance Equipment Maintenance Log

FRM.QA.100.010 r1.0

Corrective Action Request

FRM.QA.100.020 r1.0

Root Cause Analysis Worksheet

FRM.QA.100.030 r1.0

Preventative Action Request

FRM.QA.200.010 r1.0

Laboratory Visitor Log

FRM.QA.300.010 r1.0

Customer Feedback and Complaint Form






  26

   



 



FRM.QA.400.010 r1.0

Document Change Request

FRM.QA.400.020 r1.0

Archived Information Access Log

FRM.S.20.010 r1.0

Client Information and Terms of Service Agreement

FRM.T.10.020 r1.0

Sampling Plan/Appointment Form

FRM.T.10.030 r1.0

Analysis Request/Batch Information Form

FRM.T.10.040 r1.0

Secondary Composite Sampling Request

FRM.T.10.050 r1.0

Control Study Request

FRM.T.20.010 r1.0

Sampling Diagram (6 Batches)

FRM.T.20.030 r1.0

Subcontracted Sample Chain of Custody Form

FRM.T.30.010 r1.0

Unique Sample Matrix Worksheet

FRM.T.30.020 r1.0

General Sample Prep Worksheet

FRM.T.30.040 r1.0

Loss on Drying Worksheet

FRM.T.30.050 r1.0

QuEChERS Pesticide Prep Worksheet

FRM.T.30.060 r1.0

Microbiology Sample Prep Worksheet

FRM.T.40.010 r1.0

Moisture Content (Loss on Drying) Analysis Worksheet

FRM.T.40.011 r1.0

Water Activity Measurement Log

FRM.T.50.010 r1.0

Demonstration of Capability - Chemistry

FRM.T.50.011 r1.0

Demonstration of Capability - Microbiology

FRM.T.50.020 r1.0

MDL Form

FRM.T.50.030 r1.0

Matrix Matched Calibration Log

FRM.T.50.040 r1.0

Management Review Checklist

FRM.T.60.010 r1.0

Analytical Data Review Checklist - General

FRM.T.60.020 r1.0

Data Review Worksheet



 

Additional Training Materials:

Data Integrity and Ethics Training

Introduction to Quality Systems

Cannabis Samplers Workshop

Sampling and Testing Guide

Hazardous Materials and Communications

Promium Element LIMS

 

Live Training Segments:

Laboratory Technician Training – Sample Preparation and Lab Management

Laboratory Technician Training – Potency Analysis

Laboratory Technician Training – Pesticide Analysis

Laboratory Technician Training – Residual Solvent Analysis

Laboratory Technician Training – Terpene Analysis

Laboratory Technician Training – Water Activity and Moisture Content Analysis

Laboratory Technician Training – Promium Element LIMS and Confident Cannabis




  27

   



 

EXHIBIT B

 

LICENSED MARKS

 

The EVIO Labs Brand

 

The company maintains brand identify information on its website at
www.eviolabs.com/identity. Refer to this page to download most current logos,
marks, taglines, and templates. Licensor will notify Licensee of any changes or
additions to Licensed Marks.

 

The primary EVIO logo is a lowercase "e" formed from a series of rhombus shapes
of two alternating shades of green. The logo may be combined with "EVIOLABS" to
form several approved variations of the EVIO logo that may be used on lab and
marketing materials.

 

The fonts used in the logo are Helevetica Nueue.

 

[sgby_ex101img1.jpg] 



[sgby_ex101img3.jpg]

 

[sgby_ex101img2.jpg]



 





  28

   



 

EXHIBIT C

 

TECHNICAL SUPPORT

 



 

1. Licensor will provide five days of training for Licensee personnel at
Licensor’s Medford, OR location during the initial set up phase of the first
laboratory, with dates determined by mutual agreement. Should more than one lab
location be established by Licensee, Licensor will conduct training at
Licensor’s Medford, OR location for each additional location, subject to
availability and at Licensee’s expense.

 

 

 

 

2. Licensor will provide up to 32 hours of training onsite at the first
laboratory, with dates and locations determined by mutual agreement. Should more
than one lab location be established by Licensee, Licensor will conduct training
on site at each additional location, subject to availability and at Licensee’s
expense (including reimbursement of all travel-related expenses), with dates and
locations determined by mutual agreement.

 

 

 

 

3. Forty hours of remote technical assistance annually are included. Any
additional remote technical assistance will be charged at a rate of $250 per
hour for support from our Chief Science Officer or other Executive Staff, $150
per hour for support from one of our Laboratory Directors, Operations Director,
or Senior Technicians, and $100 for technician level support staff. If Licensee
requires onsite technical assistance from Licensor, then Licensee will provide
such assistance, subject to availability and at Licensee’s expense (including
reimbursement of all travel-related expenses).

 

 

 

 

4. Licensee will reimburse Licensor for all travel-related expenses incurred in
connection with any onsite training and technical assistance and Licensee is
responsible for all travel related expenses for its personnel.



  29

   

 

EXHIBIT D

 

LICENSE FEE

 

In consideration of the licenses contemplated hereunder, the Licensee shall pay
to Licensor the License Fee as set forth below. The License Fee shall by payable
in monthly installments payable in accordance with Section 10(a)(iii)(1).

 

The fees payable with respect to the license of the Licensors Intellectual
Property include the following license fees and the royalties:

 

License Fee Upon Opening:

 



 

a. Licensee will pay Licensor an initial license fee of $75,000: (i) $37,500
upon execution of this Agreement; and (ii) $37,500 after delivery of the
Licensor IP and supporting materials, but prior to initial training, and in any
event within thirty (30) days following execution of this Agreement; and

 

 

 

 

b. Licensee will pay Licensor an initial license fee of $75,000 upon receiving
approval to test recreational cannabis; and

 

 

 

 

c. Licensee will pay Licensor a license fee of $25,000 upon notification of
intent to open each additional medical cannabis testing facility; and

 

 

 

 

d. Licensee will pay Licensor a license fee of $25,000 upon notification of
intent to open each additional recreational cannabis testing facility; and

 

 

 

 

e. Licensee will pay Licensor a royalty on sales of products or services covered
by this agreement:

 

 

 





 

i. 3% of gross sales during first year (No Annual Minimum, payable monthly)

 

 

 

 

ii. 4% of gross sales during second year (No Annual Minimum, payable monthly)

 

 

 

 

iii. 5% of gross sales during all remaining years of the agreement, subject to
the following minimum payments (payable monthly).

 

 

 





 

1. $75,000 for the first medical testing lab or,

 

 

 

 

2. $150,000 for the first lab that tests for recreational and/or medical
cannabis, and,

 

 

 

 

3. $25,000 for each incremental medical lab, or $50,000 for each lab that tests
for both recreational and/or medical cannabis.

 

 

 

 

4. Any short-falls on annual minimums shall be paid within 30 days following the
contract anniversary each year.



 



 

f. If the State allows for sale of recreational cannabis, and does not
differentiate licenses between medical and recreational cannabis, the initial
license fee shall be increased to $150,000, and $50,000 for each additional lab.

 

 

 

 

g. All dates, inclusive of renewals are based on the start date of this
agreement as identified in Section 7(a). Labs started in the middle of the
contract year, shall be pro-rated accordingly.



 

Notwithstanding the foregoing, the License Fee may be renegotiated from time to
time upon the mutual agreement of the Parties.

 

 



30



 